 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ARNOLD RAY ECKLUND,                               No. 2:18-cv-2508 AC P
12                      Plaintiff,
                                                       ORDER
13          v.
14   FOX, et al.,
15                      Defendants.
16

17          By order filed September 21, 2018, plaintiff was directed to file a completed in forma

18   pauperis application or pay the required filing fee, and was cautioned that failure to do so would

19   result in a recommendation that this action be dismissed. ECF No. 6. The thirty-day period has

20   now expired and plaintiff has not filed an application to proceed in forma pauperis or paid the

21   filing fee. Plaintiff has, however, filed a notice in which he appears to request voluntary

22   dismissal of his complaint. ECF No. 7. Because it is not clear whether plaintiff is attempting to

23   dismiss this case, he will be required to complete the attached form telling the court what he

24   wants to do. If plaintiff wants to dismiss this case, he does not have to pay the filing fee or

25   complete an application to proceed in forma pauperis and the case will be dismissed. If plaintiff

26   does not want to dismiss this case, then he must either pay the filing fee or file an application to

27   proceed in forma pauperis or the undersigned will recommend that this action be dismissed. If

28   plaintiff does not return the attached form, the court will assume that he does not want to dismiss
                                                       1
 1   the case and he will be required to pay the filing fee or file an application to proceed in forma
 2   pauperis or face dismissal.
 3          In accordance with the above, IT IS HEREBY ORDERED that:
 4          1. Within fourteen days of the service of this order, plaintiff shall return the attached
 5   form telling the court whether or not he wants to dismiss this case.
 6          2. If plaintiff does not want to dismiss this case, he must either pay the filing fee or file
 7   an application to proceed in forma pauperis within thirty days of service of this order.
 8          3. Failure to comply with this order will result in a recommendation that this action be
 9   dismissed.
10   DATED: November 7, 2018
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
 1

 2

 3

 4

 5

 6

 7

 8

 9                                  UNITED STATES DISTRICT COURT
10                         FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12   ARNOLD RAY ECKLUND,                              No. 2:18-cv-2508 AC P
13                     Plaintiff,
14          v.                                        PLAINTIFF’S NOTICE ON HOW TO
                                                      PROCEED
15   FOX, et al.,
16                     Defendants.
17

18          Check one:

19   _____ Plaintiff does not want to dismiss this case.

20

21   _____ Plaintiff wants to voluntarily dismiss this case without prejudice.

22

23   DATED:_______________________

24                                                Arnold Ray Ecklund
                                                  Plaintiff pro se
25

26

27

28
                                                     1
